EXHIBIT32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report on Form 10-Q of Novus Robotics, Inc. for the period ending June 30, 2013, I, Berardino Paolucci, Chief Executive Officer (Principal Executive Officer/Principal Financial Officer) of Novus Robotics, Inc., hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report on Form 10-Q for the period ending June 30, 2013, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for the period ending June 30, 2013, fairly presents, in all material respects, the financial condition and results of operations of Novus Robotics, Inc. Date: August 15, 2013 By: /s/ Berardino Paolucci Berardino Paolucci President/Chief Executive Officer (Principal Executive Officer/Principal Financial Officer)
